oOo co NN HR A FSF YS NS

NM BN KO RO KR RD BD ORD OBR OO ee
o nN NH UN FF WO NO KY SCS BO CO HS DBD A FP W NH KK S&S

 

 

/
\/ FILED _____ RECEIVED

—___ ENTERED __.— SERVED ON
COUNSEL/PARTIES OF RECORD

 

SEP 25 2019

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, } 3:17-CR-0002-MMD-WGC
Plaintiff, ORDER
vs. 5
LEAH ROSE TURNER,
Defendant.
| )

 

In accordance with Title 18 U.S.C. § 3583(e)(1), the court orders that, as of September 25,
2019, LEAH ROSE TURNER’S three-year term of supervised release that commenced on March 14,
2018, is hereby reduced by one year, for a two-year term, following her successful completion of the
District of Nevada’s CLEAR Court (Court Led Efforts at Recovery) Program.

Dated: September 25, 2019.

 

MIRANDA M. DU
UNITED STATES DISTRICT JUDGE

 
